649 F.2d 385
UNITED STATES of America, Plaintiff-Appellee,v.Dudley Lee BERRY, a/k/a David Sarver, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Jessica Linda Ann ZABISH, a/k/a Joanne Sarver, Defendant-Appellant.
Nos. 79-5471, 79-5472.
United States Court of Appeals,Fifth Circuit.

Unit B
June 16, 1981.
Appeals from the United States District Court for the Northern District of Georgia; Albert J. Henderson, Jr., Judge.


1
Bruce E. Pashley, Merren & Pashley, Atlanta, Ga., for defendants-appellants.


2
William S. Sutton, Asst. U. S. Atty., Atlanta, Ga., for plaintiff-appellee.


3
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC


4
(Opinion February 13, 1981, 5 Cir., 1981, 636 F.2d 1075).


5
Before GODBOLD, Chief Judge, RONEY, TJOFLAT, HILL, FAY, VANCE, KRAVITCH, FRANK M. JOHNSON, Jr., HATCHETT, ANDERSON, and THOMAS A. CLARK, Circuit Judges.*

BY THE COURT:

6
A member of this Administrative Unit of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in this Administrative Unit in active service having voted in favor of granting a rehearing en banc,


7
IT IS ORDERED that the causes shall be reheard by this Administrative Unit of the Court en banc on briefs without oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.



*
 Judge Henderson is recused and did not participate in this decision